DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/15/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 is being considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the mechanical interlock or safety switch (claims 2 and 12) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 3, 6-7, 9, 13, and 19 are objected to because of the following informalities:
Regarding claim 1, “wherein once the initiator” in line 10 should instead say “wherein when the body” and “the thermal battery” in line 13 should instead say “a thermal battery”.
Regarding claim 3, “for containing the mechanical thermal battery initiator” in lines 1-2 should be deleted.
Regarding claim 6, “on the initiator” in line 2 should be deleted.
Regarding claim 7, “wherein the initiator comprises” in line 1 should instead say “further comprising”.
Regarding claims 9 and 19, “locking” in line 2 should be deleted.
Regarding claim 13, “thermal battery” in line 2 should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, it is unclear how the at least two spring-loaded pins can be centripetal pins configured to disengage from the setback ring when under centripetal force, as claimed, since a centripetal force is never acting on spring-loaded pins. Comparatively, it is centrifugal force that forces the pins radially outward against the bias of the springs to disengage the spring-loaded pins from the setback ring. The examiner notes that this issue arises repeatedly throughout the claims beyond just claims 1 and 11 (as well as the disclosure and figures), and should be addressed accordingly. No new matter should be entered.
Claims 7 and 17 recite the limitation “four centripetal pins” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the four centripetal pins are the same as, or in addition to, the previously claimed “at least two spring-loaded centripetal pins” (i.e., four total pins or six total pins, two spring-loaded pins or six spring-loaded pins?). Clarification is required. For examination, it was assumed that applicant intended to claim, for example, that the at least two spring-loaded pins comprise four spring-loaded pins.
The term “consistently” in line 3 of claims 8 and 18 is a relative term which renders the claims indefinite. The term “consistently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds are of the term “consistently”, because a threshold for what is considered “consistently” reseating and what is not considered “consistently” reseating has not been established.
Claims 2-6, 9-10, 12-16, and 19 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-11, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US 7437995), herein referenced ‘Rastegar’, and further in view of L. P. Granath et al. (US 2701527), herein referenced ‘Granath’.
Regarding claims 1 and 11, Rastegar discloses a mechanical thermal battery initiator (30) for a round (col. 4 lines 39-44), comprising: 
a body (31-32), comprising: 
an inner central bore (Fig. 4; defined by interior wall of cylindrical part 38; col. 7 line 66 – col. 8 line 2) configured to slidably retain a firing pin (39-40) and a firing pin spring (41); and
a concentric outer bore spaced away from the inner central bore (Fig. 4; defined by exterior wall of cylindrical part 38 and interior wall of housing 32) being configured to retain a setback ring (46) and at least two ball bearings (43); 
wherein when the body is exposed to acceleration due to a launch of the round, the setback ring is configured to release the at least two ball bearings (col. 8 lines 39-53) and enable the firing pin to contact (col. 8 line 54 – col. 9 line 3) a primer (37) on a thermal battery (34) to initiate power to the round (col. 5 lines 43-44).
Rastegar does not expressly teach at least two spring-loaded centrifugal pins, each located in a cross bore and configured to engage with the setback ring at rest and disengage from the setback ring when under centrifugal force, or wherein the firing pin spring is configured to push the firing pin into contact with the primer.
Granath teaches an ignition mechanism (Fig. 4) comprising: a body (1) with an inner bore (Fig. 4; interior of sleeve 3a) within which is a firing pin (7) biased by a firing pin spring (14) toward a primer (P), and an outer bore (Fig. 4; area between exterior of sleeve 3a and interior of body 1) within which is a sliding sleeve (2) restraining ball bearings (16) against the firing pin (Fig. 4), as well as a plurality of detents (8) radially mounted in radial seats or bores of the body (col. 2 lines 3-8) and resiliently retained by a spring (10) in an operative position against the sliding sleeve (col. 2 lines 8-13), wherein the detents are retracted against the spring under centrifugal force while the projectile is in flight in order to enable longitudinal movement of the sliding sleeve (col. 2 lines 35-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the initiator of Rastegar with a plurality of spring-loaded centrifugal pins as taught by Granath in order to prevent longitudinal movement of the setback ring (Granath; col. 2 lines 8-13) until such a time that the projectile is in flight and the centrifugal force is sufficiently large to overcome the spring force biasing the pins radially inward (Granath; col. 2 lines 35-39).
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the firing pin spring of Rastegar to push the firing pin into contact with the primer as taught by Granath in order to enable the firing pin to push the ball bearings outwardly from its path under the force of the spring as the firing pin is biased toward the primer (Granath; col. 3 lines 15-23).
Regarding claims 3 and 13, the modified Rastegar discloses wherein the body includes a housing (31) having an opening (35-36) that exposes the firing pin (Fig. 6).
Regarding claims 4 and 14, the modified Rastegar discloses wherein a shelf life of the initiator is longer than a shelf life of the thermal battery (col. 4 lines 62-67; col. 5 lines 41-42).
Regarding claims 5 and 15, the modified Rastegar does not expressly teach wherein a primer impact force of the thermal battery is less than or equal to 50 pounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the thermal battery of the modified Rastegar to have a primer impact force of less than or equal to 50 pounds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). 
Regarding claims 6 and 16, the modified Rastegar discloses wherein a minimum of 6 Hertz is needed to release the setback ring (col. 4 lines 49-62).
Regarding claims 9 and 19, the modified Rastegar does not expressly teach wherein a spring force of the at least two spring-loaded centrifugal pins is less than a pound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least two spring-loaded centrifugal pins of the modified Rastegar to have a spring force of less than 1 pound, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 10, the modified Rastegar discloses wherein an activation of the initiator occurs after less than 200 milliseconds of flight time of the round (col. 4 lines 49-62).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US 7437995), in view of L. P. Granath et al. (US 2701527) as applied to claims 1 and 11 above, respectively, and further in view of D. L. Woodberry (US 2118062), herein referenced ‘Woodberry’.
Regarding claims 2 and 12, the modified Rastegar does not expressly teach a mechanical interlock or safety switch configured to prevent inadvertent activation during shipping or handling.
Woodberry teaches an ignition device (Fig. 2) comprising a safety pin (34) which passes through the body of the ignition device and into a setback pellet (29) therein to prevent movement of the pellet until the safety pin is removed by a pull ring (25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initiator of the modified Rastegar with a mechanical interlock as taught by Woodberry in order to eliminate the need to store and ship the initiator separately from the round and charge (Woodberry; page 1 col. 1 lines 8-20).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US 7437995), in view of L. P. Granath et al. (US 2701527) as applied to claims 1 and 11 above, respectively, and further in view of F. L. Everett (US 2598157), herein ‘Everett’.
Regarding claims 7 and 17, Granath, as applied above, discloses wherein the setback ring is retained in the safety position by a suitable number of the detents (col. 2 lines 4-6), but does not expressly teach wherein the at least two spring-loaded centrifugal pins comprise four spring-loaded centrifugal pins evenly spaced about a central axis of the body, thus preventing a single-shock event from disengaging all of the spring-loaded centrifugal pins from the setback ring.
Everett teaches an initiator (Figs. 3-6) comprising a body (40) in which a firing pin (50, 52) is retained in a safety position by four equally spaced spring-loaded (62) centrifugal pins (63) positioned in bores (58) extending radially through the body (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least two spring-loaded centrifugal pins of the modified Rastegar to comprise four spring-loaded centrifugal pins as taught by Everett since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar (US 7437995), in view of L. P. Granath et al. (US 2701527) as applied to claims 1 and 11 above, respectively, and further in view of M. A. Lynch et al. (US 0678367), herein ‘Lynch’.
Regarding claims 8 and 18, the modified Rastegar does not expressly teach wherein the at least two spring-loaded centrifugal pins are pointed and are configured to mate with a V-shaped notch in the setback ring to allow the at least two spring-loaded centrifugal pins to reseat in the setback ring.
Lynch teaches a fuse (Figs. 1-9) comprising a body (A) attachable to a projectile, the fuse comprising a firing pin (p) positioned within a bore (c) of the body and configured to slidably engage a primer (B), wherein the firing pin includes a circumferential groove (r) of angular form in cross section (Figs. 1-3 and 6; page 2 lines 86-87) which is configured to mate with sear pins (s) having inner ends beveled in conformity to the groove (Figs. 1-3 and 8; page 2 lines 87-91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least two spring-loaded centrifugal pins to mate with a V-shaped notch in the setback ring in of the modified Rastegar in the same manner that the sear pins mate with the V-shaped groove in the firing pin as taught by Lynch in order to effectively hold the setback ring against casual rotary or rectilinear movement in the safety position, thereby contributing to the safety with which the round may be handled and transported by precluding premature explosion of the round during flight and preventing ignition of the primer in the event of the round accidentally being dropped or struck (Lynch; page 2 line 119 – col. 3 line 15).
Conclusion
Claims 1-19 are rejected. Claim 20 is withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641